DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov USPGPUB 2016/0336928 (hereinafter “Kuznetsov”) in view of Schienbein et al. USPGUB 2003/0036806 (hereinafter “Schienbein”).


As to claim 1, Kuznetsov teaches a computer-implemented method for energy management (FIG. 2 shows an energy management system or FIG. 3-4) comprising: obtaining a plurality of AC electrical power sources (paragraph 0092-0093 “controller (DPC) 442 that, in a preferred embodiment, receives feed-forward commands from the power sources 434, 436, 438” and FIG. 2-4 and paragraph 0050), wherein the sources are both parallel to and independent from each other (FIG. 2-4 shows TG1, TG2 and TG3 generator are connected in parallel); coupling the plurality of AC sources to an AC power grid using an electronic flywheel module (paragraph 0120-0124 “Real power is exchanged between inertial energy storage unit and a pulsed AC bus” and FIG. 2-4), wherein the electronic flywheel module enables both energy sourcing and energy sinking into a DC energy storage subsystem (paragraph 0120-0130 “flywheel 426 speed is maintained within safe boundaries [0124] 2) Real power is exchanged between inertial energy storage unit and a pulsed AC bus” and FIG. 2-4 and paragraph 0007-0008); synchronizing frequencies of one or more of the plurality of AC power sources using the electronic flywheel module (paragraph 0146-0147 “variable frequency thyristor inverter drive 1600 is bidirectional so that kinetic energy can be imparted or extracted from an inertial storage unit, such as a flywheel energy storage unit 1610” and FIG. 2-4), wherein the synchronizing is based on an operating frequency of the AC power grid (paragraph 0146-0147 “bi-directional variable frequency thyristor inverter drive 1600 also incorporates a dynamic braking resistor circuit 1625 to aid in rapid shut-down of the flywheel energy storage unit 1610” and FIG. 2-4, 12-16); regulating a mix of energy flow (paragraph 0120-0125 “allows independent regulation and control of direct and quadrature axis rotor currents by the exciter, which in turn permits largely independent control of terminal real and reactive power flow” and 0146-0149 and FIGF. 2-4). 
Kuznetsov does not explicitly teach providing AC power to the AC power grid, wherein the AC power is conditioned through the synchronizing and the regulating.
However, Schienbein teaches providing AC power to the AC power grid (FIG. 1 shows AC power is connected to the grid), wherein the AC power is conditioned through the synchronizing and the regulating (paragraph 0039-0040 “control objective for an inverter module 20 in a grid-connected system is for the inverter module 20 to remain synchronized to the power grid and maintain a unity power factor at a grid interface”).
Kuznetsov and Schienbein are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kuznetsov, and incorporating synchronizing and the regulating, as taught by Schienbein.
One of ordinary skill in the art would have been motivated to improve allows for a fast response system which can accommodate both high energy loads and high average power loads and provide multiple voltage levels of output, as suggested by Kuznetsov (paragraph 0004).


As to claim 10, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
However, Kuznetsov further teaches wherein the DC energy storage subsystem includes batteries and capacitors (paragraph 0008 “battery energy storage system coupled to the bus and configured to exchange electrical energy in a bidirectional manner” and paragraph 0121 “capacitor bank”).

As to claim 11, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.


As to claim 12, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
However, Kuznetsov further teaches wherein the DC energy storage system sinks excess energy from the plurality of AC sources through the electronic flywheel module (paragraph 0122-0125 “upper flywheel 426 speed is maintained within safe boundaries [0124] 2) Real power is exchanged between inertial energy storage unit” and FIG. 2-3).

As to claim 13, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
However, Kuznetsov further teaches wherein the excess energy is used to charge the batteries of the DC energy storage system (paragraph 0007 “system also includes an electro-chemical battery energy storage system coupled to the bus and configured to exchange electrical energy in a bidirectional manner” and FIG. 2-3).

As to claim 14, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
 (paragraph 0121 “stored capacitive energy can only be kept on the capacitor bank”).

As to claim 15, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
However, Kuznetsov further teaches wherein the DC energy storage system sources stored energy to the AC power grid through the electronic flywheel module (paragraph 0122-0125 “upper flywheel 426 speed is maintained within safe boundaries [0124] 2) Real power is exchanged between inertial energy storage unit”).

As to claim 16, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
However, Kuznetsov further teaches wherein the stored energy is provided from the batteries or the capacitors of the DC energy storage system (paragraph 0043 “first battery (battery-1) 308a and a second battery (battery-2) 308b.  Battery-1 308a provides a first voltage, such as 1000 Volts DC (VDC) to a first bus 310a, or first zone, and battery-2 308b provides a second voltage, which can also be 1000 Volts DC (VDC), to a second bus 310b, or second zone”).

As to claim 17, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.


As to claim 18, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
However, Schienbein further teaches wherein the power flow that is conditioned includes mitigation of voltage harmonics, voltage droop, current surge, loss of power, leakage, and phase balance (paragraph 00149 “preferable for reducing harmonics and losses in the electrical machine” and 0040 “balance the overall energy transfer from storage”).

As to claim 19, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.
However, Schienbein further teaches wherein the AC power grid comprises a utility transmission grid, a wide-scale distribution grid, or a local microgrid (paragraph 0008 “electric utility grid” and paragraph 0006).

Claims 1 and 10-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuznetsov USPGPUB 2016/0336928 (hereinafter “Kuznetsov”) in view of Schienbein et al. USPGUB 2003/0036806 (hereinafter “Schienbein”) further in view of Hussain USPGPUB 2018/0156143 (hereinafter “Hussain”).

As to claim 2, Kuznetsov and Schienbein teaches all the limitations of the base claims as outlined above.

However, Hussain teaches wherein at least one of the plurality of AC sources comprises a motor-generator (paragraph 0041 “Electric machine 52 may be a motor or a motor/generator” and FIG. 1).
Kuznetsov, Schienbein and Hussain are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Kuznetsov and Schienbein and incorporating motor-generator, as taught by Schienbein.
One of ordinary skill in the art would have been motivated to improve allows for a fast response system which can accommodate both high energy loads and high average power loads and provide multiple voltage levels of output, as suggested by Kuznetsov (paragraph 0004).


As to claim 3, Kuznetsov, Schienbein and Hussain teaches all the limitations of the base claims as outlined above.
 	Hussain further teaches wherein the synchronizing includes adjusting the speed of the motor-generator (paragraph 0086 “controller may also compute exhaust flow-rate based on engine operating conditions such as engine temperature, engine speed, engine load, etc. The controller may use a look-up table with engine operating conditions such as engine temperature, engine speed”).

As to claim 4, Kuznetsov, Schienbein and Hussain teaches all the limitations of the base claims as outlined above.
 	Hussain further teaches wherein the motor-generator comprises a pump-turbine (paragraph 0006 “(such as a turbine), a condenser, and a pump”).

As to claim 5, Kuznetsov, Schienbein and Hussain teaches all the limitations of the base claims as outlined above.



As to claim 6, Kuznetsov, Schienbein and Hussain teaches all the limitations of the base claims as outlined above.
 	Hussain further teaches wherein the water piston heat engine enables fluid energy storage (paragraph 0029 “thermal storage device may comprise a heat storage medium, such as a phase change material (PCM), a metal, a liquid, etc”).

As to claim 7, Kuznetsov, Schienbein and Hussain teaches all the limitations of the base claims as outlined above.
 Hussain further teaches wherein the water piston heat engine is operated by an energy management control system (paragraph 0029 “thermal storage device 170 may also be operated in a discharging phase wherein heat from the device may be transferred to exhaust (or air) flowing through the device 170” and 0032-0038).


Hussain further teaches wherein the energy management control system controls transfer of energy within the pump-turbine (paragraph 0032 “turbine, a condenser 186, and a pump 188”), the water piston heat engine (paragraph 0032 “operating a pump, cylinder head heating, vehicle cabin heating and lighting, etc. After flowing through the turbine, the cooled organic fluid may be routed to the condenser 186 wherein the fluid is further cooled by a cooling fluid” and FIG. 1), and Kuznetsov teaches the electronic flywheel module (paragraph 0008 “kinetic energy to the flywheel by a second dynamo-electric machine coupled to the flywheel”).

As to claim 9, Kuznetsov, Schienbein and Hussain teaches all the limitations of the base claims as outlined above.
 	Kuznetsov further teaches wherein the providing enables surge power regulation to the motor-generator (paragraph 0122-0125 “DFIM 402 can respond quickly to power demand surges, which require a change in speed to extract energy from the inertial storage unit”).





It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119